DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 3, 6- 10, 12- 13, 15- 16, 18- 19, 21- 22, 24, 26, 30- 39, 42, 44- 49, 53- 58, and 60- 61 are canceled.  
	Claims 1- 2, 4- 5, 11, 14, 17, 20, 23, 25, 27- 29, 40- 41, 43, 50- 52, and 59 are pending and under consideration.  
	This is the first office action on the merits of the claims.  

Information Disclosure Statement
The information disclosure statement filed Nov. 1, 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A.  Claims 11, 14, 17, 50 and 59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 11, 14, and 17 are rejected, because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  
Regarding claims 11, 14, and 17, each claim independently recites the broad recitation “at least 70%”, and the claim also recites “at least 80%”, “at least 90%”, “at least 95%”, and “at least 99%” which are the narrower statements of the range/limitation, with respect to sequence identity. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.  

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

B.  Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SWENDEMAN et al., Sci Signal. 10, eaal2722, Pub: August 15, 2017, on IDS.  
	Swendeman et al. discloses fusion peptides comprising a human ApoM variant (amino acids 1-20 deleted/ 100% sequence similarity with instant SEQ ID NO: 5) fused at the N-terminus to a murine Fc and a constant domain of IgG[s] (Fc), (pg. 8 of 14, Col. 1, Materials and methods section). 	Therefore, the limitations of claim 5 are anticipated by the ApoM-Fc compositions disclosed by Swendeman.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


C.  Claims 1- 2, 4- 5, 11, 20, 23, 25, and 27- 28 are rejected under 35 U.S.C. 103 as being unpatentable over HLA et al., US 2014/0303086 A1, Pub: Oct. 9, 2014 , on IDS; in view of SWENDEMAN et al., Sci Signal. 10, eaal2722, Pub: August 15, 2017, on IDS; and evidenced by HEARTLEIN, US-20160184458-A1, Pub: Jun. 30, 2016, on IDS; GREEN, Respiratory Research; 18(20), Pub: 2017; ANDERSSON-SJOLAND et al., Laboratory Investigation; 96: 206- 217, Pub: 2016; ZHAORIGETU et al., Journal of Vascular Research; 55: 26- 34 (Abstract), Pub: Dec. 8, 2017.  
Claim interpretation: with respect to independent claim 1, all terms are being interpreted as having their plain meanings, no additional structure is being read into the claims.  
The functional limitation of dependent claim 23 is being interpreted as a physiological effect of systemic administration of the compositions defined by the structural limitations claimed in the methods of independent claim 1. Specifically, the effects are attributed to administration of any fusion peptide comprising any ApoM fused to any constant region (Fc) of any IgG.  
Regarding claims 1, HLA et al. discloses a method of treating diseases associated with endothelial injury (e.g., ventilator induced pneumonia, SARS, inflammatory disease, and acute lung injury). The method comprises administering a therapeutically effective amount of a composition comprising ApoM. ([0008]; [0027]; claims 1 and 8; claim 4; claim 10).  
Regarding claims 2 and 11, HLA et al. discloses the use of SEQ ID NO: 1 (human ApoM / 89.5% sequence similarity with instant SEQ ID NO: 5) and SEQ ID NO: 2 (murine ApoM / 88.8% identity with instant SEQ ID NO: 6) with and without their signal peptide sequence. ([0005]; [0029]; [0030]).  
Regarding claim 20, HLA et al. discloses treatment with additional ApoA1 and phospholipids. (claim 4).  
Regarding claim 25, HLA et al. teaches ApoM administration routes known in the art (e.g., oral, nasal, intratracheal, intravenous, intraperitoneal, intradermal, or intramuscular). ([0043]).  
Regarding claim 28, HLA et al. teaches pharmaceutical compositions suitable for use, derived from human plasma. ([0037]).  
Regarding claim 29 HLA et al. teaches administration in dosages and formulations specific to the condition being treated by one having ordinary skill in the art. ([0044]).  
HLA et al. does not disclose fusion peptides comprising IgG constant regions (Fc).  
Swendeman teaches administration of ApoM-Fc fusion peptides to subjects in need of treatment for conditions specific to vascular endothelial cell functionality. Specifically, the design of a human ApoM-murine IgG (Fc), wherein the Fc portion of the fusion peptide increases the half-life of the therapeutic ApoM peptide sequence.  (See entire document; pg. 8 of 10, Col.1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3; pg. 5 of 14, Col. 2, 2nd full par.).  
Regarding claim 1, 4 and 5, Swendeman et al. discloses fusion peptides comprising ApoM and Fc domains. Specifically, ApoM-Fc comprising a human ApoM variant (amino acids 1-20 deleted/ 100% sequence similarity with instant SEQ ID NO: 5) fused at the N-terminus to a murine Fc and a constant domain of IgG[s] (Fc) to stabilize ApoM in plasma and increase the half-life. (pg. 8 of 14, Col. 1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3).  
Regarding claim 23, Swendeman et al. teaches that administration of the compound to a subject activates S1P(receptor)1. (pg. 5 of 14, Col. 2, 2nd full sentence).  
Regarding claim 27, Swendeman et al. teaches that fusion of ApoM to murine IgG Fc – to increase ApoM stability and in vivo half-life – results in an ApoM-Fc chaperone of S1P that selectively activates S1P1 receptors in a sustained manner to promote endothelial function (e.g., assembly of adhering junctions, sustained enhancement of barrier function, and suppressed ischemia/reperfusion injuries); teaches ApoM-Fc administration activates the endothelial S1P/eNOS/ NO axis, resulting in sustained anti-hypertensive effects; and teaches administration of ApoM-Fc as therapy for diseases in which endothelial function is compromised. (whole document; pg. 4 of 14, Col. 1; pg. 8 of 14, Col. 1, 2nd full paragraph. Col. 2, last par; pg. 5 of 14),  
Thus, it would have been obvious to one having ordinary skill at the time of filing that combining the methods of HLA et al. with the teachings of Swendeman et al. would result in effective therapeutic compositions of stabilized ApoM with extended half-life in vivo [as further evidenced by the teachings of Heartlein {teaches adding Fc domains to therapeutic peptides (ApoM) to increase half-life and increase bioavailability to the lungs}: [0069]; [0076]- [0079]; [0068], Table 1, pg. 10 (O95445)].  
The person of ordinary skill practicing the methods of HLA et al. would be motivated to increase the stability of ApoM peptides in vivo, to increase half-life, effectiveness of systemic delivery (including to the lungs) and decrease the dosing frequency required to treat lung diseases involving inflammation, acute injury due to ventilators, or any disease associated with vascular endothelial cell insult or compromise [e.g.: COPD (with or without pulmonary hypertension and emphysema) and asthma, as evidenced by Green {entire document; pg. 5 of 14, “other measurements of dysfunction” section spanning Cols. 1 and 2}; pulmonary fibrosis, as evidenced by Andersson-Sjoland {Whole document; Abstract; 1st par.}; and pulmonary hypoplasia in CDH, as evidenced by Zhaorigetu et al. {Abstract}].  
Therefore, the person of ordinary skill applying the teachings of Swendeman et al. (ApoM-Fc variants with increased stability and administration for diseases in which endothelial function is compromised) to the methods of treating lung conditions characteristic to epithelial insult, would have arrived at the present methods of treating subjects in need of treatment of the specific lung diseases indicated by the teachings of Hla et al., and the conditions of instant claim 27 as obvious variants, comprising the administration of ApoM-Fc, in view of Swendeman at the time of filing.  

D.  Claims 40, 41, 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over HLA, US 2014/0303086 A1, Pub: Oct. 9, 2014, on IDS; in view of SWENDEMAN et al., Sci Signal. 10, eaal2722, Pub: August 15, 2017, on IDS; in further view of HARIJITH, US-20170360749-A1, Pub: Dec. 21, 2017, on IDS.  
Claim interpretation: with respect to independent claim 40, all terms are being interpreted as having their plain meanings, no additional structure is being read into the claims.  
	The functional limitation of dependent claim 50 is being interpreted as a physiological effect of systemic administration of the compositions defined by the structural limitations claimed in the methods of independent claim 40. Specifically, the effects are attributed to administration of any fusion peptide comprising any ApoM fused to any constant region (Fc) of any IgG.  
Regarding claims 40, HLA et al. discloses a method of treating diseases associated with endothelial injury (e.g., ventilator induced pneumonia, SARS, inflammatory disease, and acute lung injury). The method comprises administering a therapeutically effective amount of a composition comprising ApoM. ([0008]; [0027]; claims 1 and 8; claim 4; claim 10).  
Regarding claims 41 and 43, HLA et al. teaches administration in dosages and formulations specific to the condition being treated by one having ordinary skill in the art. ([0044]).  
Regarding claim 50, the physiological effect of systemic administration of the compositions defined by the structural limitations claimed in the methods of independent claim 40. Specifically, the effects are attributed to administration of any fusion peptide comprising any ApoM fused to any constant region (Fc) of any IgG.  
HLA et al. does not teach administration ApoM fused to IgG (Fc)
Swendeman teaches administration of ApoM-Fc fusion peptides to subjects in need of treatment for conditions specific to vascular endothelial cell compromise through allosteric regulation and S1P axis modulation. Specifically, the design of a human ApoM-murine IgG (Fc), wherein the Fc portion of the fusion peptide increases the half-life of the therapeutic ApoM peptide sequence.  (See entire document; pg. 8 of 10, Col.1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3; pg. 5 of 14, Col. 2, 2nd full par.).  
Regarding claim 40, Swendeman et al. discloses fusion peptides comprising ApoM and Fc domains. Specifically, ApoM-Fc comprising a human ApoM variant (amino acids 1-20 deleted/ 100% sequence similarity with instant SEQ ID NO: 5) fused at the N-terminus to a murine Fc and a constant domain of IgG[s] (Fc) to stabilize ApoM in plasma and increase the half-life. (pg. 8 of 14, Col. 1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3).  
Additionally, Swendeman et al. teaches that fusion of ApoM to murine IgG Fc – to increase ApoM stability and in vivo half-life – results in an ApoM-Fc chaperone of S1P that selectively activates S1P1 receptors in a sustained manner to promote endothelial function (e.g., assembly of adhering junctions, sustained enhancement of barrier function, and suppressed ischemia/reperfusion injuries); teaches ApoM-Fc administration activates the endothelial S1P/eNOS/ NO axis, resulting in sustained anti-hypertensive effects; and teaches administration of ApoM-Fc as therapy for diseases in which endothelial function is compromised. (whole document; pg. 4 of 14, Col. 1; pg. 8 of 14, Col. 1, 2nd full paragraph. Col. 2, last par; pg. 5 of 14),  
HLA in view of Swendeman do not teach Bronchopulmonary Dysplasia
Regarding claims 40 and 41, Harijith teaches that Bronchopulmonary Dysplasia (BPD) results from a hyperoxic insult (acute injury/ exposure to hyperoxia) to the developing lungs of prematurely born subjects, resulting in elevated S1P levels in neonatal tissue, inflammation, pulmonary edema, lung injury and death. ([0003]; [0016]).  
As such one of ordinary skill would recognize this condition as an acute lung injury secondary to placement on a ventilator, further involving a compromise of endothelial cells and upregulation of S1P.  
Regarding claim 43, Harijith teaches treatments of newborns prior to and during hyperoxia exposure and adult subjects with injected and nebulized formulations designed to modulate the S1P overexpression attributed to lung disease, including bronchopulmonary dysplasia. ([0009]; [0087]; [0020]).  
Thus, it would have been obvious to one skilled in the art to apply the methods of administering to a subject in need of treatment for acute lung injury and inflammation, as disclosed by HLA, as modified by Swendeman et al. to patients in need of treatment for the symptoms and underlying causes of BPD at the time of filing because the combined teaching indicates that the peptides would have a beneficial effect to the injured endothelium cells through modulation of the excess S1P associated with the insult to the lung.  
The one skilled in the art doing so would have a reasonable expectation of successfully modulating S1P, resulting in better healing (more efficient repair) of the acute hypoxic insult to the epithelial cells of the lungs of the subject. Further, one of ordinary skill would be motivated to treat human patients along the same lines as those shown to be effective by Harijith. 

E.  Claim 51, 52, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over HLA, US 2014/0303086 A1, Pub: Oct. 9, 2014 ('086), on IDS; in view of SWENDEMAN et al., Sci Signal. 10, eaal2722, Pub: August 15, 2017, on IDS; in further view of SNOEK, PLOSone, Pub: May 9, 2016, on IDS. 
Claim interpretation: with respect to independent claim 51, all terms are being interpreted as having their plain meanings, no additional structure is being read into the claims.  
	The functional limitation of dependent claim 59 is being interpreted as a physiological effect of systemic administration of the compositions defined by the structural limitations claimed in the methods of independent claim 1. Specifically, the effects are attributed to administration of any fusion peptide comprising any ApoM fused to any constant region (Fc) of any IgG.  
Regarding claims 51, HLA et al. discloses a method of treating diseases associated with endothelial injury (e.g., ventilator induced pneumonia, SARS, inflammatory disease, and acute lung injury). The method comprises administering a therapeutically effective amount of a composition comprising ApoM. ([0008]; [0027]; claims 1 and 8; claim 4; claim 10).  
Regarding claim 52, HLA et al. teaches administration in dosages and formulations specific to the condition being treated by one having ordinary skill in the art. ([0044]).  
Regarding claim 59, the physiological effect of systemic administration of the compositions defined by the structural limitations claimed in the methods of independent claim 1. Specifically, the effects are attributed to administration of any fusion peptide comprising any ApoM fused to any constant region (Fc) of any IgG.  
HLA et al. does not teach administration ApoM fused to IgG (Fc)
Swendeman teaches administration of ApoM-Fc fusion peptides to subjects in need of treatment for conditions specific to vascular endothelial cell compromise through allosteric regulation and S1P axis modulation. Specifically, the design of a human ApoM-murine IgG (Fc), wherein the Fc portion of the fusion peptide increases the half-life of the therapeutic ApoM peptide sequence.  (See entire document; pg. 8 of 10, Col.1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3; pg. 5 of 14, Col. 2, 2nd full par.).  
Regarding claim 51, Swendeman et al. discloses fusion peptides comprising ApoM and Fc domains. Specifically, ApoM-Fc comprising a human ApoM variant (amino acids 1-20 deleted/ 100% sequence similarity with instant SEQ ID NO: 5) fused at the N-terminus to a murine Fc and a constant domain of IgG[s] (Fc) to stabilize ApoM in plasma and increase the half-life. (pg. 8 of 14, Col. 1, Materials and methods section; pg. 1 of 14, Results, lines 1- 3).  
Additionally, Swendeman et al. teaches that fusion of ApoM to murine IgG Fc – to increase ApoM stability and in vivo half-life – results in an ApoM-Fc chaperone of S1P that selectively activates S1P1 receptors in a sustained manner to promote endothelial function (e.g., assembly of adhering junctions, sustained enhancement of barrier function, and suppressed ischemia/reperfusion injuries); teaches ApoM-Fc administration activates the endothelial S1P/eNOS/ NO axis, resulting in sustained anti-hypertensive effects; and teaches administration of ApoM-Fc as therapy for diseases in which endothelial function is compromised. (whole document; pg. 4 of 14, Col. 1; pg. 8 of 14, Col. 1, 2nd full paragraph. Col. 2, last par; pg. 5 of 14),  
HLA in view of Swendeman do not teach Congenital Diaphragmatic Hernia (CDH)
Regarding claim 51 and 52, Snoek teaches that Congenital Diaphragmatic Hernia (CDH) effects neonates, and results in clinical presentations of lung related problems; including, pulmonary vascular disease (hypertension). (pg. 2 of 14, Introduction section 1st paragraph).  
As such, one having ordinary skill in the art would expect that the protective functions ascribed to the peptides of Swendeman et al. as applied to the teachings of HLA would result in a treatment of new born subjects requiring treatment of CDH, wherein pulmonary vascular disease or pulmonary hypertension were factors because the peptides of Swendeman et al. demonstrated effectiveness in managing vascular hypertension (Swendeman et al.) and ApoM is a known treatment for lung injuries involving endothelial compromise (as disclosed by Hla et al.).  
As such it would be obvious to one skilled in the art to apply the methods of administering the stabilized ApoM-Fc peptides to neonates presenting with CDH involving pulmonary vascular disease, in an attempt to take advantage of the S1P modulation properties (e.g., S1P/ eNOS/NO axis) taught by Swendeman et al. to sustainable reduce hypertension and facilitate healing.  
In addition, one skilled in the art applying the techniques of ApoM-Fc design and administration to subjects in need of treatment for lung diseases associated with endothelial cell insults would have reasonably expected to observe benefits to subjects in need of treatment for lung conditions involving hypertension (e.g., pulmonary hypertension or congenital conditions associated with pulmonary hypertension and pulmonary vascular disease {e.g., CDH}) at the time of filing.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,870,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed fusion protein encompasses the ‘689 fusion protein. The human or murine ApoM polypeptide and the Fc region of the IgG of the instant claim 5,  is encompasses the ‘689, claim 1, aa 21-188 of SEQ ID NO: 9 ApoM polypeptide, and the Fc region of an antibody of the ‘689 fusion protein, encompasses the . SEQ ID NO: 5 of the ApoM polypeptide of instant claims is identical to aa 21-188 of SEQ ID NO: 9 of the ApoM polypeptide of ‘689. Thus the ‘689 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1, 2, 4, 5, 11, 14, 17, 20, 23, 25, 27-29, 40, 41, 50-52 and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 13, 16, 45, 65, 68, 69, 71 and 100 of copending Application No. 16/639,445. (Hla et al. 2020 ). Although the claims at issue are not identical, they are not patentably distinct from each other because Hla et al. 2020 claims a fusion protein comprising an apolipoprotein M (ApoM) fused to a constant region (Fc) of an immunoglobulin (IgG) and a method of using the claimed fusion protein. ‘445s SEQ ID NO: 5 is almost 100% identical to the instant claims SEQ ID NO: 5. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Summary of Claims: No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658